Order entered April 29, 2015




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-14-00720-CR

                              RAYMOND EDWARDS III, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 363rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F12-53451-W

                                               ORDER
        On March 10, 2015, this Court ordered court reporter Debi Harris to file, within ten days,

a supplemental record containing State’s Exhibit no. 2, a DVD. To date, Ms. Harris has neither

filed the supplemental record nor communicated with the Court regarding the status of the

exhibit.

        Accordingly, we ORDER court reporter Debi Harris to file, by 4:00 p.m. on

TUESDAY, MAY 5, 2015, a supplemental record containing State’s Exhibit no. 2. If the

exhibit is not filed by the date and time specified, the Court will order that Debi Harris not sit as

a court reporter until she files the exhibit in this appeal.
           We DIRECT the Clerk to send copies of this order to the Honorable Tracy Holmes,

Presiding Judge, 363rd Judicial District Court; Debi Harris, court reporter; and to counsel for all

parties.

                                                     /s/    LANA MYERS
                                                            JUSTICE